Exhibit 10 (a)

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
November 30, 2018 (this “Amendment”), is by and between NEOGEN CORPORATION, a
Michigan corporation (the “Borrower”), and JPMORGAN CHASE BANK, N.A., a national
banking association (the “Lender”).

RECITALS

A.      The Borrower and the Lender have entered into that certain Amended and
Restated Credit Agreement dated as of November 30, 2016 (the “Credit
Agreement”).

B.    The Borrower and the Lender desire to amend the Credit Agreement on the
terms and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:

ARTICLE 1.  AMENDMENTS TO CREDIT AGREEMENT

Subject to Article 2 of this Amendment, the Credit Agreement hereby is amended
as follows:

1.1    The definition of the term “Maturity Date” set forth in Section 1.01 of
the Credit Agreement is amended and restated as follows:

“Maturity Date” means September 30, 2021 (if the same is a Business Day, or if
not then the immediately next succeeding Business Day), or any earlier date on
which the Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof.

1.2    The word “or” is added immediately following the semi-colon at the end of
clause (b) of Section 2.12 of the Credit Agreement and clause (c) is added to
Section 2.12 immediately following clause (b) as follows:

(c) the Lender determines (which determination shall be conclusive absent
manifest error) that (i) the circumstances set forth in clause (a) above have
arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause (a) above have not arisen but the supervisor
for the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Lender has made a public statement identifying a specific
date after which the LIBO Screen Rate shall no longer be used for determining
interest rates for loans;

1.3    Subpart (a) of Section 3.04 of the Credit Agreement is amended and
restated as follows:

(a) The Borrower has heretofore furnished to the Lender its consolidated balance
sheet and statements of income, stockholders equity and cash flows as of and for
the fiscal year ended on or about May 31, 2018, reported on by BDO USA, LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP.

 



--------------------------------------------------------------------------------

1.4    Subpart (b) of Section 6.13 of the Credit Agreement is amended and
restated as follows in order to correct a typographical error:

(b) Funded Indebtedness to EBITDA Ratio. The Borrower will not permit the Funded
Indebtedness to EBITDA Ratio, on the last day of any fiscal quarter, to be
greater than 2.50 to 1.00.

ARTICLE 2.  CONDITIONS PRECEDENT

As conditions precedent to the effectiveness of the amendments to the Credit
Agreement set forth in Article 1 of this Amendment, the Lender shall receive the
following documents and the following matters shall be completed, all in form
and substance satisfactory to the Lender:

2.1    This Amendment duly executed on behalf of the Borrower and the Lender.

2.2    Such other documents, and completion of such other matters, as the Lender
may reasonably deem necessary or appropriate to carry out the intent of, and/or
implement, this Amendment.

ARTICLE 3.  REPRESENTATIONS AND WARRANTIES

In order to induce the Lender to enter into this Amendment, the Borrower
represents and warrants that:

3.1    The execution, delivery and performance by the Borrower of this Amendment
are within its corporate powers, have been duly authorized by all necessary
corporate action and are not in contravention of any applicable law, rule or
regulation, or any applicable judgment, decree, writ, injunction, order or award
of any arbitrator, court or governmental authority, or of the terms of the
Borrower’s charter or by-laws, or of any contract or undertaking to which the
Borrower is a party or by which the Borrower or its property is or may be bound
or affected.

3.2    This Amendment is a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with their respective terms,
except as may be limited by bankruptcy, insolvency or other laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

3.3    No consent, approval or authorization of or declaration, registration or
filing with any governmental or nongovernmental person or entity, including
without limitation any creditor, stockholder or lessor of the Borrower, remains
required on the part of the Borrower in connection with the execution, delivery
and performance of this Amendment or the transactions contemplated hereby or as
a condition to the legality, validity or enforceability of this Amendment.

3.4    After giving effect to the amendments contained in Article 1 of this
Amendment, the representations and warranties contained in Article III of the
Credit Agreement and in the other Loan Documents are true on and as of the date
hereof with the same force and effect as if made on and as of the date hereof.
No Default or Event of Default has occurred and is continuing.

 

 

-2-

[First Amendment to Amended and Restated Credit Agreement – Neogen Corporation]



--------------------------------------------------------------------------------

ARTICLE 4.  MISCELLANEOUS

4.1    If the Borrower shall fail to perform or observe any term, covenant or
agreement in this Amendment, or any representation or warranty made by the
Borrower in this Amendment shall prove to have been incorrect in any material
respect when made, such occurrence shall be deemed to constitute an Event of
Default.

4.2    All references to the Credit Agreement in any other Loan Document or any
other document, instrument or certificate referred to in the Credit Agreement or
delivered in connection therewith or pursuant thereto, hereafter shall be deemed
references to the Credit Agreement, as amended hereby.

4.3    Except as amended hereby, the Credit Agreement and the other Loan
Documents shall in all respects continue in full force and effect.

4.4    Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Credit Agreement.

4.5    This Amendment shall be governed by and construed in accordance with the
laws of the State of Michigan.

4.6    The Borrower agrees to pay the reasonable fees and expenses of Dickinson
Wright PLLC, counsel for the Lender, in connection with the negotiation and
preparation of this Amendment and the documents referred to herein and the
consummation of the transactions contemplated hereby.

4.7    This Amendment may be executed upon any number of counterparts with the
same effect as if the signatures thereto were upon the same instrument.

4.8    Each party hereto, after consulting or having had the opportunity to
consult with counsel, knowingly, voluntarily, and intentionally waives any right
any of them may have to a trial by jury in any litigation based upon or arising
out of this Amendment, or any agreement referenced herein or other related
instrument or agreement, or any of the transactions contemplated by this
Amendment, or any course of conduct, dealing, statements (whether oral or
written) or actions of any of them. None of the parties hereto shall seek to
consolidate, by counterclaim or otherwise, any such action in which a jury trial
has been waived with any other action in which a jury trial cannot be or has not
been waived. These provisions shall not be deemed to have been modified in any
respect or relinquished by any party hereto except by a written instrument
executed by both of them.

4.9    The Borrower agrees to execute any and all documents reasonably deemed
necessary or appropriate by the Lender to carry out the intent of, and/or to
implement, this Amendment.

4.10    This Amendment constitutes the entire understanding of the parties with
respect to the subject matter hereof. This Amendment is binding on the parties
hereto and their respective successors and assigns, and shall inure to the
benefit of the parties hereto and their respective successors and assigns. If
any of the provisions of this Amendment are in conflict with any applicable
statute or rule or law or otherwise unenforceable, such offending provisions
shall be null and void only to the extent of such conflict or unenforceability,
but shall be deemed separate from and shall not invalidate any other provision
of this Amendment.

 

-3-

[First Amendment to Amended and Restated Credit Agreement – Neogen Corporation]



--------------------------------------------------------------------------------

4.11    No course of dealing on the part of the Lender, nor any delay or failure
on the part of the Lender in exercising any right, power or privilege hereunder
shall operate as a waiver of such right, power or privilege or otherwise
prejudice the Lender’s rights and remedies hereunder or under any Related
Document or any other agreement or instrument of the Borrower with or in favor
of the Lender; nor shall any single or partial exercise thereof preclude any
further exercise thereof or the exercise of any other right, power or privilege.
No right or remedy conferred upon or reserved to the Lender under this Amendment
or under any Related Document or any other agreement or instrument of the
Borrower with or in favor of the Lender is intended to be exclusive of any other
right or remedy, and every right and remedy shall be cumulative and in addition
to every other right or remedy granted thereunder or now or hereafter existing
under any applicable law. Every right and remedy granted by this Amendment or
under any Related Document or any other agreement or instrument of the Borrower
with or in favor of the Lender or by applicable law to the Lender may be
exercised from time to time and as often as may be deemed expedient by the
Lender.

[The remainder of this page intentionally left blank.]

 

 

-4-

[First Amendment to Amended and Restated Credit Agreement – Neogen Corporation]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first-above written.

 

NEOGEN CORPORATION By:   /s/ Steven J. Quinlan   Steven J. Quinlan   Its: Vice
President and Chief Financial Officer

 

JPMORGAN CHASE BANK, N.A. By:   /s/ Deborah M. Herdegen   Deborah M. Herdegen  
Its:   Vice President

DETROIT 7-4358 1476268v2

 

 

-5-

[First Amendment to Amended and Restated Credit Agreement – Neogen Corporation]